Exhibit 10.1

 

EXECUTION VERSION

 

BUSINESS LOAN AGREEMENT

 



Borrowers:

 

 

 

 

 

 

FIRSTFORM, INC.

4320 Winfield Road, Suite 200

Warrenville, IL 60555

 

SPORTS FIELD HOLDINGS, INC.

4320 Winfield Road, Suite 200

Warrenville, IL 60555

 

Lender:

 

GENLINK CAPITAL, LLC

1205 N. Ankeny Blvd., Suite 209

Ankeny, IA 50023

  



 



 

THIS BUSINESS LOAN AGREEMENT dated July 14, 2016, is made and executed between
FIRSTFORM, INC., a Florida corporation, and SPORTS FIELD HOLDINGS, INC., a
Nevada corporation (collectively, the “Borrowers”), and GENLINK CAPITAL, LLC, a
Delaware limited liability company (the “Lender”) on the following terms and
conditions.

 

Borrowers have applied to Lender for a commercial loan or loans or other
financial accommodations (the “Loan”). Borrowers understand and agree that: (A)
in granting, renewing, or extending any Loan, Lender is relying upon Borrowers’
representations, warranties, and agreements as set forth in this Agreement; (B)
the granting, renewing or extending of any Loan by Lender at all times shall be
subject to Lender’s sole judgment and discretion; and (C) all such Loans shall
be and remain subject to the terms and conditions of this Agreement.

 

TERM. This Agreement shall be effective as of the date of this Agreement, and
shall continue in full force and effect until such time as all of Borrower’s
Loans in favor of Lender have been paid in full, including principal, interests,
costs, expenses, attorneys’ fees, and other fees and charges or until such time
as the parties may agree in writing to terminate this Agreement.

 

LOAN. Subject to the terms and conditions of this Agreement, Lender shall make
available to Borrowers a revolving line of credit loan in a principal amount not
to exceed One Million Dollars ($1,000,000.00) (the “Revolving Line of Credit
Loan”) which may be advanced from time to time in accordance with the terms set
forth in this Agreement and the Note. Borrower, at its option, may (a) request
Advances under the Revolving Line of Credit Loan up to $1,000,000.00, (b) except
as otherwise provided for in the Note, prepay at any time and without penalty
all or any portion of the outstanding balance under the Revolving Line of Credit
Loan, and (c) until the maturity date of the Note, borrow additional amounts or
reborrow any amount prepaid.

 

The Revolving Line of Credit Loan shall be paid in accordance with the terms of
the Note. Without limitation, interest on the unpaid principal balance of the
Revolving Line of Credit Loan shall be paid monthly in arrears. The entire
unpaid principal and interest balance of the Revolving Line of Credit Loan is
due and payable in full on the due date set forth in the Note.

 

CONDITIONS PRECEDENT TO EACH ADVANCE. Lender’s obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender’s satisfaction of all of the conditions set forth in this
Agreement and the Related Documents.

 

Loan Documents. Borrowers shall provide and execute the following documents for
the Loan: (1) this Agreement; (2) the Note; (3) the Security Agreement granting
to Lender security interests in the Collateral; (4) financing statements and all
other documents perfecting Lender’s Security Interests; (5) an opinion letter
from Borrowers’ counsel acceptable to Lender and its counsel with respect to the
organization of Borrowers and their capability to enter into this transaction,
the enforceability of the loan documents described in (1) - (4) above, the
collateralization, and such other matters as shall be required by Lender or its
counsel; (6) evidence of insurance as required below; and (7) together with all
such Related Documents as Lender may require for the Loan; all in a form and
substance satisfactory to Lender and Lender's counsel.

 

First Lien. Lender shall have received evidence satisfactory to it that it will
receive a first priority lien on all Collateral pledged by Borrowers.

 

Authorization. Borrowers shall have provided in form and substance satisfactory
to Lender properly certified resolutions, duly authorizing the execution and
delivery of this Agreement, the Note and the Related Documents. In addition,
Borrowers shall have provided such other resolutions, authorizations, documents
and instruments as Lender or its counsel, may require.

 

Payment of Fees and Expenses. Borrowers shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document. Without limiting the generality of the
forgoing, Borrowers shall have (1) paid to Lender a commitment fee in the amount
of Thirty Thousand Dollars ($30,000.00) and (2) a non-refundable administrative
fee of Five Thousand Dollars ($5,000.00), and (3) reimbursed Lender for all fees
and expenses incurred by it in connection with the Loan, in excess of the Five
Thousand Dollars ($5,000.00) administrative fee for (i) attorney’s fees and
expenses incurred by Lender in the negotiation and preparation of this Agreement
and the Related Documents, (ii) any appraisal or inspection fees, and (iii)
filing fees incurred by Lender as evidenced by invoices and other records
reflecting Lender’s payments of such amounts.

 

 

 

 

BUSINESS LOAN AGREEMENT



Page 1 of 11  

 

 

EXECUTION VERSION

 

Representations and Warranties. The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.

 

No Event of Default. There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.

 

REQUEST TIME FOR EACH ADVANCE. Each request for an Advance shall be made at
least two calendar weeks prior to the date Borrowers desire to have the Advance
disbursed. Any request for an Advance more often than every 15th calendar day
will result in a transaction fee of $100.00 that will be added to the Advance.

 

REPRESENTATIONS AND WARRANTIES. Borrowers, as applicable to each, represent and
warrant to Lender, as of the date of this Agreement, as of the date of each
disbursement of Loan proceeds, as of the date of any renewal, extension or
modification of any Loan, and at all times any Indebtedness exists:

 

Organization. Each Borrower is a corporation which is and at all times shall be,
duly organized, validly existing, and in good standing under and by virtue of
the laws of the State of its incorporation. Each Borrower is duly authorized to
transact business in all other states in which each Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which each Borrower is doing business. Specifically, each Borrower
is, and at all times shall be, duly qualified as a foreign corporation in all
states in which failure to so qualify would have a material adverse effect on
its business or financial condition. Each Borrower has the full power and
authority to own its properties and to transact the business in which it is
presently engaged or presently proposes to engage. Borrowers maintain their
principal offices at 4320 Winfield Road, Suite 200, Warrenville, IL 60555.
Unless each Borrower has designated otherwise in writing, the principal office
is the office at which each Borrower keeps it books and records including its
records concerning the Collateral. Each Borrower will notify Lender prior to any
change in the location of each Borrower’s principal office address, any change
in the Borrowers’ States of incorporation, or any change in each Borrower’s
name. Borrowers shall do all things necessary to preserve and to keep in full
force and effect its existence, rights and privileges, and shall comply with all
regulations, rules, ordinances, statutes, orders and decrees of any governmental
or quasi-governmental authority or court applicable to Borrowers and Borrowers’
business activities.

 

Assumed Business Names. Borrowers have filed or recorded all documents or
filings required by law relating to all assumed business names used by it. The
following is a complete list of all assumed business names under which Borrowers
do business: None.

 

Authorization. Borrowers’ execution, delivery and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrowers and do not conflict with, result in a violation of, or constitute a
default under (1) any provision of Borrowers’ articles of incorporation or
bylaws, or any agreement or other instrument binding upon Borrowers or (2) any
law, governmental regulation, court decree, or order applicable to Borrowers or
to Borrowers’ properties.

 

Financial Information. Each of Borrowers’ financial statements supplied to
Lender truly and completely disclosed Borrowers’ respective financial condition
in all material respects as of the date of the statement, and there has been no
material adverse change in Borrowers’ respective financial condition subsequent
to the date of the most recent financial statements supplied to Lender.
Borrowers have no material contingent obligations except as disclosed in such
financial statements. For purposes of this “Financial Information” section only
the term “material” shall mean a difference of more than $10,000/

 

Legal Effect. This Agreement constitutes, and any instrument or agreement
Borrowers, or any of them, are required to give under this Agreement when
delivered will constitute legal, valid, and binding obligations of Borrowers
enforceable against them, as applicable, in accordance with their respective
terms.

 

Properties. Except as contemplated by this Agreement or as previously disclosed
in Borrowers’ respective financial statements or in writing to Lender and as
accepted by Lender, and except for property tax liens for taxes not presently
due and payable, Borrowers own and have good title to all of their respective
properties free and clear of all Security Interests, and have not executed any
security documents or financing statements relating to such properties. All of
Borrowers’ respective properties are titled in their legal name, and they have
not, respectively, used or filed a financing statement under any other name for
at least the last five (5) years.

 

 

 

 

BUSINESS LOAN AGREEMENT



Page 2 of 11  

 

 

EXECUTION VERSION

 

Hazardous Substances. Except as disclosed to and acknowledged by Lender in
writing, Borrowers represent and warrant that: (1) During the period of their
respective ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from the Collateral. (2)
Borrowers have no knowledge of, or reason to believe that there has been (a) any
breach or violation of any Environmental Laws, (b) any use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance on, under, about or from the Collateral by any prior owners
or occupants of the Collateral, or (c) any actual or threatened litigation or
claims of any kind by any person relating to such matters. (3) Neither
Borrowers, nor any tenant, contractor, agent or other authorized user of the
Collateral shall use, generate, manufacture, store, treat, dispose of or release
any Hazardous Substance on, under, about or from the Collateral; and any such
activity shall be conducted in compliance with all applicable federal, state,
and local laws, regulations and ordinances, including without limitation all
Environmental Laws. Borrowers authorize Lender and its agents to enter upon the
Collateral to make such inspections and tests, at Borrowers’ expense, as Lender
may deem appropriate to determine compliance of the Collateral with this section
of the Agreement. Any inspections or tests made by Lender shall be at Borrowers’
expense and for Lender's purposes only and shall not be construed to create any
responsibility or liability on the part of Lender to Borrowers, or to any other
person. The representations and warranties contained herein are based on
Borrowers’ due diligence in investigating the Collateral for Hazardous
Substances. Borrowers hereby (1) release and waive any future claims against
Lender for indemnity or contribution in the event Borrowers become liable for
cleanup or other costs under any such laws; and (2) agree to indemnify and hold
harmless Lender against any and all claims, losses, liabilities, damages,
penalties, and expenses which Lender may directly or indirectly sustain or
suffer resulting from a breach of this section of the Agreement or as a
consequence of any use, generation, manufacture, storage, disposal, release or
threatened release of a hazardous waste or substance on the Collateral. The
provisions of this section of the Agreement, including the obligation to
indemnify, shall survive the payment of the Indebtedness and the termination,
expiration or satisfaction of this Agreement and shall not be affected by
Lender's acquisition of any interest in the Collateral, whether by foreclosure
or otherwise.

 

Litigation and Claims. No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against
Borrowers, or any of them, is pending or threatened in writing, and no other
event has occurred which may materially adversely affect Borrowers’ respective
financial condition or properties, other than litigation, claims, or other
events, if any, that have been disclosed to and acknowledged by Lender in
writing.

 

Taxes. To the best of Borrowers’ knowledge, all of Borrowers’ respective tax
returns and reports that are or were required to be filed, have been filed, and
all taxes, assessments and other governmental charges have been paid in full,
except those presently being or to be contested by Borrowers in good faith in
the ordinary course of business and for which adequate reserves have been
provided.

 

Lien Priority. Unless otherwise previously disclosed to Lender in writing,
Borrowers have not entered into or granted any Security Agreement, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of the Loan and Note, that
would be prior or that may be superior to Lender’s Security Interests and rights
in and to such Collateral.

 

Binding Effect. This Agreement, the Note, any Security Agreement, and all
Related Documents are binding upon the signors thereof, as well as upon their
successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.

 

AFFIRMATIVE COVENANTS. Borrowers covenant and agree with Lender that, so long as
this Agreement remains in effect, Borrowers will:

 

Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
material adverse changes in their respective financial condition, and (2) all
existing and all threatened in writing litigation, claims, investigations,
administrative proceedings or similar actions affecting Borrowers which could
materially affect the financial condition of any of Borrowers.

 

Financial Records. Maintain their respective books and records in accordance
with GAAP, applied on a consistent basis, and permit Lender to examine and audit
their books and records at all reasonable times.

 

Financial Statements. Furnish Lender (a) within One Hundred Fifty (150) days
after Borrowers’ fiscal year end, with a copy of the financial statements
(including a balance sheet, income statement and statement of cash flows) of
Borrowers’ for the preceding fiscal year, prepared by an independent certified
public accountant acceptable to Lender, (b) within Forty-five (45) days after
each month end, with (i) a copy of Borrowers’ internally prepared financial
statements for the preceding month, including, a balance sheet, income
statement, statement of cash flows, (ii) an aging analysis of all of Borrowers’
accounts receivable, accounts payable, retainers aging and (iii) a Job Progress
Report as of the end of the preceding month, all in form and detail satisfactory
to Lender, (c) within Forty-five (45) days of filing, but in no event later than
October 31 of each year, with a copy of the Borrowers’ income tax returns as
filed with the Internal Revenue Service, and (d) with such financial statements
and other related information (including, without limitation, cash flow
projections) at such frequencies and in such detail as Lender may reasonably
request.

 

All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
as being true and correct.

  

 

 

 

BUSINESS LOAN AGREEMENT



Page 3 of 11  

 

 

EXECUTION VERSION

 

Additional Information. Furnish such additional information and statements, as
Lender may request from time to time.

 

Insurance. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to their respective
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender. Borrowers, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice
to Lender. Each insurance policy also shall include an endorsement providing
that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Borrowers or any other person. In connection with all
policies covering assets in which Lender holds or is offered a Security Interest
for the Loan, Borrowers will provide Lender with such lender’s loss payable or
other endorsements as Lender may require.

 

Insurance Reports. Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer; (2) the risks insured; (3) the amount of the policy; (4) the properties
insured; (5) the then current property values on the basis of which insurance
has been obtained, and the manner of determining those values; and (6) the
expiration date of the policy. In addition, upon the request of Lender (however
not more often than annually), Borrowers will have an independent appraiser
satisfactory to Lender determine, as applicable, the actual cash value or
replacement cost of any Collateral. The cost of such appraisal shall be paid by
Borrowers.

 

Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrowers, or any of them, and any
other party and notify Lender immediately in writing of any default in
connection with any other such agreements.

 

Loan Proceeds. Use all Loan proceeds solely for Borrower’s working capital,
unless specifically consented to the contrary by Lender in writing. Without
limiting the generality of the preceding sentence, Loan proceeds will not be
used as distributions to or withdrawals by any officer, director, or shareholder
of Borrowers or any other person or entity.

 

Taxes, Charges and Liens. Pay and discharge when due all of their indebtedness
and obligations, including without limitation all assessments, taxes,
governmental charges, levies and liens, of every kind and nature, imposed upon
Borrowers or their respective properties, income or profits, prior to the date
on which penalties would attach, and all lawful claims that, if unpaid, might
become a lien or charge upon any of Borrowers’ respective properties, income or
profits. Provided, however, Borrowers will not be required to pay and discharge
any such assessment, tax, charge, levy, lien or claim so long as (1) the
legality of the same shall be contested in good faith by appropriate
proceedings, and (2) Borrowers shall have established on their books adequate
reserves with respect to such contested assessment, tax, charge, levy, lien or
claim in accordance with GAAP.

 

Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents, and in all
other instruments and agreements between Borrowers and Lender. Borrowers shall
notify Lender immediately in writing of any default in connection with any
agreement.

 

Operations. Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.

  

Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of their respective properties, businesses and
operations, and to the use or occupancy of the Collateral, including without
limitation, the Americans With Disabilities Act, the Employee Retirement Income
Security Act of 1974, as amended (ERISA) and all occupational safety laws.
Borrowers may contest in good faith any such law, ordinance, or regulation and
withhold compliance during any proceeding, including appropriate appeals, so
long as Borrowers have notified Lender may require Borrowers to post adequate
security or a surety bond, reasonably satisfactory to Lender, to protect
Lender’s interest.

 

Borrowers shall meet their minimum funding requirements under ERISA with respect
to any employee benefit plan or other class of benefit plan, which the Pension
Benefit Guaranty Corporation established under ERISA has elected to insure, in
either case, whether now in existence or hereafter instituted by Borrowers.

 

 

 

 

BUSINESS LOAN AGREEMENT



Page 4 of 11  

 

 

EXECUTION VERSION

 

Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
material adverse changes in their respective financial conditions, and (2) all
existing and all written threats of litigation, as well as all claims,
investigations, administrative proceedings or similar actions affecting them
which could materially affect their respective financial conditions.

 

Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrowers’ other
properties and to examine or audit Borrowers’ books, accounts, and records and
to make copies and memoranda of Borrowers’ books, accounts and records. If
Borrowers now or at any time hereafter maintain any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrowers, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrowers’ expense.

 

Compliance Certificates. Unless waived in writing by Lender, provide Lender at
least annually, with a certificate executed by Borrowers’ chief financial
officer, or other officer or person acceptable to Lender, certifying that the
representations and warranties set forth in this Agreement are true and correct
as of the date of the certificate and further certifying that, as of the date of
the certificate, no Event of Default exists under this Agreement.

 

Environmental Compliance and Reports. Borrowers shall comply in all respects
with any and all Environmental Laws; not cause or permit to exist, as a result
of an intentional or unintentional action or omission on Borrowers’ part or on
the part of any third party, on property owned and/or occupied by Borrowers, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any reports of inspection or
examination, notice, summons, lien, citation, directive, letter or other
communication from any governmental agency or instrumentality concerning any
intentional or unintentional action or omission on Borrowers’ part in connection
any environmental activity whether or not there is damage to the environment
and/or other natural resources.

 

Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loan and to perfect
all Security Interests.

 

LENDER’S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Borrowers fail to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrowers failure to discharge or pay when due any amounts
Borrowers are required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrowers’ behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time period or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrowers. All such expenses will become a
part of the Indebtedness and, at Lender’s option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note’s
maturity.

 

NEGATIVE COVENANTS. Borrowers covenant and agree with Lender that while this
Agreement is in effect, Borrowers shall not, without the prior written consent
of Lender:

 

Indebtedness and Liens. (1) Except for trade debt incurred in the normal course
of business and Indebtedness to Lender contemplated by this Agreement create,
incur or assume indebtedness for borrowed money, including capital leases, (2)
sell, transfer, mortgage, assign, pledge, lease, grant a Security Interest in,
or encumber any of Borrower’s assets (except as allowed as Permitted Liens), or
(3) sell with recourse any of Borrower’s accounts, except to Lender.

 

Continuity of Operation. (1) Engage in any business activities substantially
different than those in which Borrowers are presently engaged, (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business, (3) change present executive personnel, or (4) pay
any dividends on Borrowers’ stock (other than dividends payable in its stock).

 

Loans, Acquisitions and Guaranties. (1) Loan, invest in or advance money or
assets, (2) purchase, create or acquire any interest in any other enterprise or
entity, or (3) incur any obligation as surety or guarantor other than in the
ordinary course of business.

 

Agreements. Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower’s obligations under this
Agreement or in connection herewith.

 

 

 

 

BUSINESS LOAN AGREEMENT



Page 5 of 11  

 

 

EXECUTION VERSION

 

CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrowers, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if:
(1) Any of the Borrowers are in default under the terms of this Agreement or any
of the Related Documents or any other agreement that any of Borrowers has with
Lender; (2) Any of the Borrowers dissolves or terminates its business, becomes
insolvent, files a petition in bankruptcy or similar proceedings, or is adjudged
a bankrupt; (3) there occurs a material adverse change in any of Borrowers’
financial conditions, or in the value of any Collateral securing any Loan; or
(4) Lender in good faith deems itself insecure, even though no Event of Default
shall have occurred.

 

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement.

 

Payment Default. Borrowers fail to make any payment when due under the Loan.
Borrowers shall have the right to cure such default within three (3) days after
receiving written notice from Lender demanding cure of such default. If
Borrowers cure such default within the specified cure period, Borrowers shall be
entitled to continue with the Loan as if no default has occurred. If Borrowers
fail to cure such default within the specified cure period, Lender may proceed
with its rights and remedies under the Loan as set forth in this Agreement.

 

Other Defaults. Borrowers fail to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Borrowers shall have the right to cure such default within seven (7) days after
receiving written notice from Lender demanding cure of such default. If
Borrowers cure such default within the specified cure period, Borrowers shall be
entitled to continue with the Loan as if no default has occurred. If Borrowers
fail to cure such default within the specified cure period, Lender may proceed
with its rights and remedies under the Loan as set forth in this Agreement.

 

Default in Favor of Third Parties. Borrowers or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s or any Grantor’s property or Borrower’s or
any Grantor’s ability to repay the Loan or perform their respective obligations
under this Agreement or any of the Related Documents. Borrowers shall have the
right to cure such default within fourteen (14) days after receiving written
notice from Lender demanding cure of such default. If Borrowers cure such
default within the specified cure period, Borrowers shall be entitled to
continue with the Loan as if no default has occurred. If Borrowers fail to cure
such default within the specified cure period, Lender may proceed with its
rights and remedies under the Loan as set forth in this Agreement.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrowers or on Borrowers’ behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes materially false or misleading at any time
thereafter. Borrowers shall have the right to cure such default within fourteen
(14) days after receiving written notice from Lender demanding cure of such
default. If Borrowers cure such default within the specified cure period,
Borrowers shall be entitled to continue with the Loan as if no default has
occurred. If Borrowers fail to cure such default within the specified cure
period, Lender may proceed with its rights and remedies under the Loan as set
forth in this Agreement.

 

Dissolution or Insolvency. The dissolution or termination of Borrower’s
existence as a going business, the insolvency of Borrower, the appointment of a
receiver for any part of Borrower’s property, any assignment for the benefit of
creditors, any type of creditor workout, or the commencement of any proceeding
under any bankruptcy or insolvency laws by or against Borrower. With respect to
any involuntary bankruptcy action against the Borrowers, the Borrowers shall
have a period of sixty (60) days to cure or effect the rescinding of the
involuntary bankruptcy petition.

 

Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason. Borrowers shall have the right to cure such default within
fourteen (14) days after receiving written notice from Lender demanding cure of
such default. If Borrowers cure such default within the specified cure period,
Borrowers shall be entitled to continue with the Loan as if no default has
occurred. If Borrowers fail to cure such default within the specified cure
period, Lender may proceed with its rights and remedies under the Loan as set
forth in this Agreement.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrowers or by any governmental agency against
any Collateral securing the Loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrowers
as to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrowers give Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Change in Ownership/Management; Disposal of Assets. Borrowers suffer or permit
majority control of Borrowers to be sold, assigned or otherwise transferred, or
if Borrowers make or permit a change in its present senior level management, or
if Borrowers merge or consolidate with any company or enterprise, or otherwise
disposes of a substantial portion (as determined by Lender) of its assets or
properties.

 

 

 

 

BUSINESS LOAN AGREEMENT 



Page 6 of 11  

 

 

EXECUTION VERSION

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender reasonably believes In good faith that the prospect of
payment or performance of the Note is impaired. Borrowers shall have the right
to cure such default within fourteen (14) days after receiving written notice
from Lender demanding cure of such default. If Borrowers cure such default
within the specified cure period, Borrowers shall be entitled to continue with
the Loan as if no default has occurred. If Borrowers fail to cure such default
within the specified cure period, Lender may proceed with its rights and
remedies under the Loan as set forth in this Agreement.

 

Insecurity. Lender reasonably and in good faith believes itself insecure.
Borrowers shall have the right to cure such default within fourteen (14) days
after receiving written notice from Lender demanding cure of such default. If
Borrowers cure such default within the specified cure period, Borrowers shall be
entitled to continue with the Loan as if no default has occurred. If Borrowers
fail to cure such default within the specified cure period, Lender may proceed
with its rights and remedies under the Loan as set forth in this Agreement.

 

EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall have occurred,
except where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement or the Related
Documents or any other agreement immediately will terminate (including any
obligation to make further Loan Advances or disbursements), and, at Lender’s
option, all Indebtedness immediately will become due and payable, all without
notice of any kind to Borrowers other than as provided for in this Agreement,
except that in the case of an Event of Default of the type described in the
“Insolvency” subsection above, such acceleration shall be automatic and not
optional. In addition, Lender shall have all the rights and remedies provided in
the Related Documents or available at law, in equity, or otherwise. Except as
may be prohibited by applicable law, all of Lender’s rights and remedies shall
be cumulative and may be exercised singularity or concurrently. Election by
Lender to pursue any remedy shall not exclude pursuit of any other remedy, and
an election to make expenditures or to take action to perform an obligation of
any of Borrowers or of any Grantor shall not affect Lender’s right to declare an
Event of Default and to exercise its rights and remedies.

 

PREPAYMENT PENALTY. Except as otherwise provided for in the Note, Borrowers may
prepay all or any portion of the outstanding principal balance of the Note
without penalty.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

 

Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

 

Attorneys’ Fees; Expenses. Borrowers agree to pay upon demand all of Lender’s
costs and expenses, including Lender’s reasonable attorneys’ fees and Lender’s
legal expenses, incurred in connection with the enforcement of this Agreement.
Lender may hire or pay someone else to help enforce this Agreement, and
Borrowers shall pay the costs and expenses of such enforcement. Costs and
expenses include Lender’s attorneys’ fees and legal expenses whether or not
there is a lawsuit, including attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services.
Borrowers also shall pay all court costs and such additional fees as may be
directed by the court.

 

Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Consent to Loan Participation. Borrowers agree and consent to Lender’s sale or
transfer, whether now or later, of one ore more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender, Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrowers or about any other matter relating to the Loan, and Borrowers hereby
waive any rights to privacy Borrowers may have with respect to such matters.
Borrowers additionally waive any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests. Borrowers also agree that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrowers further
waive all rights of offset or counterclaim that it may have now or later against
Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower’s obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrowers further agree that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrowers may have against
Lender.

 

 

 

 

BUSINESS LOAN AGREEMENT



Page 7 of 11  

 

 

EXECUTION VERSION

 

Governing Law. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Iowa. This Agreement
has been accepted by Lender in the State of Iowa.

  

Choice of Venue. If there is a lawsuit, Borrowers agree upon Lender’s request to
submit to the jurisdiction of the courts of POLK County, State of Iowa.

 

Joint and Several Liability. All obligations of Borrowers under this Agreement
shall be joint and several, and all references to Borrowers shall mean each and
every Borrower. This means that each Borrower signing below is responsible for
all obligations in this Agreement. Where any one or more of the parties is a
corporation, partnership, limited liability company or similar entity, it is not
necessary for Lender to inquire into the powers of any of the officers,
directors, partners, members, or other agents acting or purporting to act on the
entity’s behalf, and any obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed under this Agreement.

 

WAIVER OF TRIAL BY JURY. IN THE EVENT ANY ACTION IS BROUGHT IN ANY FORUM BETWEEN
BORROWERS, OR ANY OF THEM, AND LENDER AS A RESULT OF THIS AGREEMENT, THE LOAN,
THE NOTE, OR ANY RELATED DOCUMENT, BORROWERS AND LENDER HEREBY AGREE NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT
TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS AGREEMENT, THE LOAN, THE NOTE, OR ANY RELATED
DOCUMENT. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWERS AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO TRIAL BY JURY WOULD
OTHERWISE ACCRUE OR ARISE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER PARTY.

 

LIMITATION OF LENDER'S LIABILITY. Notwithstanding anything contained herein to
the contrary, BORROWERS agree that none of Lender or ITS agents or employees
shall be liable to BORROWERS for any monetary damages (including any special,
consequential or punitive damages whatsoever), whether in contract, tort
(including negligence and strict liability) or any other legal or equitable
principle and BORROWERS’ sole remedies shall be limited to commencing an
ARBITRATION OR action for specific performance.

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any rights shall operate
as a waiver of such right or any other right. A waiver by Lender of a provision
of this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrowers, or between Lender and any Grantor, shall constitute a
waiver of any of Lender’s rights or of any of Borrowers’ or any Grantor’s
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

 

Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party’s address.

 

Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

 

Subsidiaries and Affiliates. To the extent the context of any provisions of this
Agreement makes it appropriate, including without limitation any representation,
warranty or covenant, the word “Borrower” as used in this Agreement shall
include all of Borrowers’ subsidiaries and affiliates. Notwithstanding the
foregoing however, under no circumstances shall this Agreement be construed to
require Lender to make any Loan or other financial accommodation to any of
Borrowers’ subsidiaries or affiliates.

 

 

 

 

BUSINESS LOAN AGREEMENT



Page 8 of 11  

 

 

EXECUTION VERSION

 

Successors and Assigns. All covenants and agreements contained by or on behalf
of Borrowers shall bind their respective successors and assigns and shall inure
to the benefit of Lender and its successors and assigns. Borrowers shall not,
however, have the right to assign Borrowers’ rights under this Agreement or any
interest therein, without the prior written consent of Lender.

 

Survival of Representations and Warranties. Borrowers understand and agree that
in making the Loan, Lender is relying on all representations, warranties, and
covenants made by Borrowers in this Agreement or in any certificate or other
instrument delivered by Borrowers to Lender under this Agreement or the Related
Documents. Borrowers further agree that regardless of any investigation made by
Lender, all such representations, warranties and covenants will survive the
making of the Loan and delivery to Lender of the Related Documents, shall be
continuing in nature, and shall remain in full force and effect until such time
as Borrower’s Indebtedness shall be paid in full, or until this Agreement shall
be terminated in the manner provided above, whichever is the last to occur.

 

Time is of the Essence. This is of the essence in the performance of this
Agreement.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:

 

Advance. The word “Advance” means a disbursement of Loan funds made, or to be
made, to the Borrowers or on the Borrowers’ behalf on a line of credit or
multiple advance basis under the terms and conditions of this Agreement.

 

Agreement. The word “Agreement” means this Business Loan Agreement, as this
Business Loan Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to the Business Loan Agreement from
time to time.

 

Borrowers. The word “Borrowers” means FIRSTFORM, INC., a Florida corporation,
and SPORTS FIELD HOLDINGS, INC., a Nevada corporation, and all other persons and
entities signing the Note in whatever capacity.

 

Collateral. The word “Collateral” means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, chattel mortgage, collateral
chattel mortgage, chattel trust, factor’s lien, equipment trust, conditional
sale, trust receipt, lien, charge, lien or title retention contract, lease or
consignment intended as a security device, or any other security or lien
interest whatsoever, whether created by law, contract, or otherwise.

 

Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,as
amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

 

Event of Default. The words “Event of Default” mean any the events of default
set forth in this Agreement in the default section of this Agreement.

 

GAAP. The word “GAAP” means generally accepted accounting principles.

 

Grantor. The word “Grantor” means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.

 

Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment with improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

 

 

 

BUSINESS LOAN AGREEMENT 



Page 9 of 11  

 

 

EXECUTION VERSION

 

Indebtedness. The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrowers are
responsible under this Agreement or under any of the Related Documents.

 

Lender. The word “Lender” means GENLINK CAPITAL, LLC, its successors and
assigns.

 

Loan. The word “Loan” means any and all loans and financial accommodations from
Lender to Borrowers whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time, including, without limitation, the Revolving Line of Credit Loan.

 

Note. The word “Note” means the Promissory Note executed by Borrowers in the
principal amount of $1,000,000.00 on the date of this Agreement, together with
all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the note or credit agreement.

 

Permitted Liens. The words “Permitted Liens” mean (1) liens and security
interests securing Indebtedness owed by Borrowers to Lender; (2) liens for
taxes, assessments, or similar charges either not yet due or being contested in
good faith; (3) liens of materialmen, mechanic’s, warehousemen, or carriers, or
other like liens arising in the ordinary course of business and securing
obligations which are not yet delinquent; (4) purchase money liens or purchase
money Security Interests upon or in any property acquired or held by Borrowers
in the ordinary course of business to secure indebtedness outstanding on the
date of this Agreement or permitted to be incurred under the paragraph of this
Agreement titled “Indebtedness and Liens”; (5) liens and Security Interests
which, as of the date of this Agreement, have been disclosed to and approved by
Lender in writing; and (6) those liens and Security Interests which in the
aggregate constitute an immaterial and insignificant monetary amount with
respect to the net value of Borrowers’ respective assets.

 

Related Documents. The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, assignment of
leases and rents, collateral mortgages, and all other instruments, agreements
and documents, whether now or hereafter existing, executed in connection with
the Loan, including without limitation the Security Agreement.

 

Security Agreement. The words “Security Agreement” mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.

 

Security Interest. The words “Security Interest” mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, chattel mortgage, collateral chattel mortgage, chattel trust, factor’s
lien, equipment trust, conditional sale, trust receipt, lien or title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever whether created by law, contract, or
otherwise.

 

BORROWERS ACKNOWLEDGE HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWERS AGREE TO ITS TERMS.

 

BORROWERS ACKNOWLEDGE RECEIPT OF A COMPLETED COPY OF THIS BUSINESS LOAN
AGREEMENT AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

 

By signing below, the parties hereto acknowledge that it concurrently received
of a copy of the documents and each document referenced herein.

 

 

 

 

BUSINESS LOAN AGREEMENT



Page 10 of 11  

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWERS:

 

FIRSTFORM, INC.   SPORTS FIELD HOLDINGS, INC.       By /s/ Jeromy Olson   By

/s/ Jeromy Olson



  Jeromy Olson, its CEO     Jeromy Olson, its CEO

  

STATE OF _________________ )

                                                       ) ss

COUNTY OF _______________ )

 

This record was acknowledged before me on the _______ day of July, 2016 by
Jeromy Olson as CEO of FirstForm, Inc., a Florida corporation.

 

      Notary Public in and for said State

 

STATE OF _________________ )

                                                       ) ss

COUNTY OF _______________ )

 

This record was acknowledged before me on the _______ day of July, 2016 by
Jeromy Olson as CEO of Sports Field Holdings, Inc., a Nevada corporation.

 

      Notary Public in and for said State

  

LENDER:

 

GENLINK CAPITAL, LLC

 

By /s/ Jeremy Rasmussen     Jeremy Rasmussen, Director  

  

 

 

 

BUSINESS LOAN AGREEMENT

 

Page 11 of 11 



 

 